Citation Nr: 1706412	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-02 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pes planus. 

3.  Entitlement to an initial rating in excess of 10 percent prior to September 9, 2011, an in excess of 20 percent thereafter, for service-connected degenerative arthritis medial compartment of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a March 2012 rating decision from the Appeals Management Office (AMO) (formerly the Appeals Management Center) in Washington, D.C.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board denied the Veteran's claim of service connection for hypertension in a January 2016 decision.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the granted a Joint Motion for Partial Remand which vacated that portion of the Board's January 2016 decision.

In January 2016, the Board remanded the issues of service connection for hypertension and pes planus.  


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

Hypertension

As noted in the Joint Motion, several of the Veteran's service treatment records show high blood pressure as it is defined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 ("For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.").

In his January 2009 claim for benefits, the Veteran stated that his "high blood pressure" first began in 1998, that is, during his final year of active duty service.  He has generally asserted that his presently diagnosed hypertension is related to active duty service.  Given the notations of high blood pressure in the service treatment records, a VA examination with opinion addressing whether the Veteran's hypertension is related to instances of high blood pressure during active duty service is needed before the Board can adjudicate his claim.  38 C.F.R. § 3.159 (c)(4).

Pes planus

The Veteran seeks service connection for bilateral pes planus.  Moderate asymptomatic pes planus was noted on the Veteran's June 1994 enlistment examination.  Therefore, his pes planus pre-existed active service and the claim is for aggravation.  The Veteran has asserted his pes planus worsened during active service.  Notably, he provided credible lay testimony at his November 2015 Board hearing that his duties as a security police officer involved long periods of standing, walking and running which worsened his condition.  Further, the Veteran stated that he sought treatment during service and was given insoles for his shoes to help alleviate his symptoms.   

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2016 to determine whether his pre-existing pes planus was aggravated by his active duty service or whether any increase in severity was due to the nature progress of the disease.  The VA examiner concluded that the Veteran's pre-existing pes planus was "less likely than not aggravated by service beyond natural progression of the disease."  

The opinion is inadequate for several reasons.  First, the VA examiner's opinion appears to rely exclusively on a lack of documentation that the Veteran's pes planus worsened during service.  There is no indication that the examiner specifically considered the Veteran's credible reports that his duties in service involved long periods of standing, walking and running which he believes worsened his condition.

Further, the examiner appeared to conflate the two concepts at issue here.  There are two separate questions to be determined in this case and the standard of proof for each is different.  The first question is whether the condition was aggravated by service and considers the likelihood of aggravation.  The second question, whether any aggravation is beyond the natural progress, must be answered under the higher, clear and unmistakable standard.  

As such, remand is needed to obtain an addendum opinion addressing these deficiencies.

Left knee

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations conducted to date, including in February 2016, do not include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Accordingly, this claim must now be remanded for a new examination that satisfies the requirements discussed in the holding in Correia.  The February 2016 examiner noted that range of motion testing was abnormal, but did not include any specific findings.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since November 2016.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in service or is etiologically related to his active duty military service?  

The examiner should consider and discuss as necessary the Veteran's statements of having problems with high blood pressure since his final year of active duty service in 1998, as well as service treatment records which record instances of high blood pressure during active duty service.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Forward the Veteran's claims file to the examiner who conducted the Veteran's February 2016 VA foot conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for pes planus.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's preexisting pes planus was aggravated by service?

The examiner should specifically consider the Veteran's credible report that his duties during service involved long periods of standing, walking and running which worsened his condition.  

(b)  If aggravation is shown during service, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the aggravation was due to the natural progression of the disease?  Please identify any such evidence with specificity. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale explaining why speculation is required.

5.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




